Citation Nr: 1728402	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  16-30 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD), to include schizophrenia, major depressive disorder, bipolar disorder, personality disorder, anxiety disorder, and unspecified psychotic disorder (hereinafter "an acquired psychiatric disorder (other than PTSD)").

2.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD).

3.  Entitlement to service connection for PTSD due to military sexual trauma (MST). 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for PTSD due to MST, HIV due to MST, and a back condition.

The Appellant withdrew the issues of service connection for HIV and a back condition in May 2016; consequently, these matters are no longer in appellate status.  38 C.F.R. § 20.204.

The Board has bifurcated the claim for service connection for an acquired psychiatric disorder into two separate issues.  Specifically, the Board has recharacterized the issues as whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder (other than PTSD) and entitlement to service connection for PTSD due to MST. The Board finds that bifurcating the claim is the most proper way of handling the Appellant's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311   (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces). 

In this regard, in an unappealed July 1996 rating decision, the RO determined that the claim for major depression with psychotic features was not well grounded.  Subsequently, in July 2015, VA received the Appellant's claim for service connection for PTSD due to MST.  The United States Court of Appeals for the Federal Circuit has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  Therefore, the Board has determined that a new and material evidence analysis is proper for the acquired psychiatric disorder claim (other than PTSD) as it was previously adjudicated by the RO; whereas a de novo service connection analysis is proper for the PTSD claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Here, the issue of service connection for PTSD due to MST was not previously adjudicated in any way by the RO; thus, it constitutes a new and distinct claim and does not require new and material evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder (other than PTSD) under a merits analysis and PTSD due to MST are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1996 rating decision determined the claim of service connection for major depression with psychotic features was not well grounded; the Appellant did not appeal that decision and no relevant evidence was received within one year of the decision. 

2.  The evidence submitted since the July 1996 rating decision is relevant and probative of the issue of service connection for an acquired psychiatric disorder (other than PTSD).


CONCLUSIONS OF LAW

1. The July 1996 rating decision, wherein the RO determined that the claim for service connection for major depression with psychotic features was not well grounded, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The evidence received since the July 1996 rating decision, wherein the RO determined that the claim for service connection for major depression with psychotic features was not well grounded, is new and material, and the claim for an acquired psychiatric disorder (other than PTSD) is reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Board is aware that the RO has not previously undertaken a new and material evidence analysis with respect to the issue of service connection for an acquired psychiatric disorder (other than PTSD), there is no prejudice to the Appellant in light of the reopening of the claim.  It is anticipated that any deficiencies of VA's compliance with the notice and assistance provisions will be remedied by the actions directed in the remand section of this decision.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  

By a July 1996 rating action, the RO determined the claim for service connection for major depression with psychotic features was not well grounded on the basis that the evidence did not show a chronic psychiatric condition during service, continuity of symptomatology after service, or a link between the claimed disability and the Appellant's military service.  The Appellant did not appeal the decision.  No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  Moreover, because the RO denied the claim as being not well grounded in the July 1996 rating decision and it did not become final between July 14, 1999, and November 9, 2000, new and material evidence is needed to reopen the above-cited claim. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the July 1996 rating decision, the record included only service treatment records for the period of May 1981 to September 1981, which were silent for complaints, treatment, or diagnosis of an acquired psychiatric disorder.  The record also included an October 1995 hospital report showing the Appellant was admitted following an attempted suicide and had a history of emotional problems and psychiatric hospitalizations beginning at age 10.  The Appellant was diagnosed with major depressive disorder with psychotic features and polysubstance abuse.  

Since the July 1996 rating decision, new evidence has been added to the claim file that is material to the Appellant's claim.  Notably, the Appellant has been variously diagnosed with PTSD, schizophrenia, major depressive disorder, bipolar disorder, personality disorder, anxiety disorder, and unspecified psychotic disorder.  The Appellant has claimed in various statements that she has an acquired psychiatric disorder, including PTSD that is the subject of a separate appeal, that is the result of MST.  VA outpatient treatment records contain reports of the Appellant that she was the victim of gang rape during service.  In September 2015, the Appellant was diagnosed with schizophrenia related to the past trauma.  In October 2015, she was diagnosed in pertinent part with an unspecified psychotic disorder based on the same complaints.  

This evidence was not before the RO in July 1996 and it is not cumulative or redundant evidence then of record.  It contains evidence of an acquired psychiatric disorder, to include, but not limited to, schizophrenia and unspecified psychotic disorder related to reports of a past trauma of gang rape in service and thus, raises a reasonable possibility of substantiating the Appellant's claim.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that 
new and material evidence has been added to the record and the claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disorder (other than PTSD) is granted.


REMAND

Prior to rendering a decision on the merits of the issue of service connection for an acquired psychiatric disorder (other than PTSD), as well as the issue of service connection for PTSD due to MST, additional development and adjudication is necessary.  

Clarification must be sought as to dates of service, as well as the nature of the Appellant's service, e.g. active duty, active duty training, or inactive duty training.  While it appears the Appellant served in the United States Army Reserves between June 1981 and October 1981 on active duty training, this period of service has also been referred to as initial active duty training and inactive duty training.  Moreover, it also appears that she served in some capacity between 1982 and 1987.  Notably, military service personnel records show the Appellant was reassigned in the Reserve to the 810th Station Hospital, North Little Rock, Arkansas, effective November 1981.  She was sent letters of instruction for absence from schooled unit training assembly or multiple unit training assembly in December 1981, February 1982, and March 1982.  In April 1982, she was sent a notice of unsatisfactory participation and separation action.  In May 1982, there was a request the Appellant be considered for separation for misconduct due to unsatisfactory participation.  Finally in July 1987, it shows that she was discharged from the United States Army Ready Reserves under other than honorable conditions.  These additional periods of service have not been verified.  

This verification is necessary given active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6 (a).  Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Therefore, the matters must be remanded so that the RO can attempt to verify these periods of service prior to further adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the appropriate record depository, to include the United States Army Reserve Personnel Center Headquarters and request that they verify the Veteran's service between June 1981 and July 1987, to specifically include classifying when any such service was performed in active duty capacity, when any such service was performed in an active duty for training capacity, and when any such service was performed in an inactive duty training capacity.             

The RO is advised that fulfillment of this directive WILL NOT be accomplished by securing the Appellant's Chronological Statement of Retirement Points.

If the RO cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, to include ordering a VA examination to determine the etiology of any acquired psychiatric disorder, including PTSD due to MST, if periods of active duty and/or active duty training are verified, the issues on appeal must be readjudicated, taking into consideration all additional relevant evidence associated with the record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


